Citation Nr: 0534367	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  97-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a left knee injury.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to January 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  After the veteran had perfected 
her appeal, an August 1998 rating decision granted an 
increased rating of 20 percent, and a November 1999 rating 
decision granted an increased rating of 30 percent.  The 
appeal remains pending, however, because the maximum 
schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The Board remanded this case in February 
2005, and it is now ready for a decision.

In is noted that the veteran appeared for a January 1999 VA 
Travel Board hearing.  The Veterans Law Judge who conducted 
that hearing, however, is no longer with the Board.  A May 
2003 letter informed the veteran of her right to a new 
hearing and allowed her 30 days in which to respond, after 
which it would be assumed that no hearing was sought.  The 
veteran did not respond and her appeal shall be considered.



FINDING OF FACT

The veteran's left knee disorder is productive of pain and 
tenderness, with only minimal limitation of motion, and 
without non-union of the tibia and fibula.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5262 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains a March 2005 letter informing the veteran 
of which portion of information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  The letter told the veteran of 
information and evidence needed to substantiate and complete 
a claim for an increased rating-that is, evidence showing 
that the veteran's left knee disability had worsened.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  It is noted that 
after this letter was sent, the veteran apparently moved.  
Because, however, the March 2005 letter was not returned as 
undeliverable, it appears that the veteran received the 
notification prior to changing addresses.  Additionally, the 
veteran received an August 2005 supplemental statement of the 
case (with the veteran's most recent address of record), 
which contained VCAA regulations.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed a claim pre-VCAA.  As such, the RO supplied the 
veteran with subsequent notification via the letter referred 
to above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter when the letter stated:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, obtained treatment records from the Portland VA 
Medical Center from April 1998 to November 2004, and private 
treatment records from Kaiser Permanente.  Also of record is 
a June 2001 VA examination report, which is the most recent 
of record.  As noted further below, the RO had attempted to 
provide the veteran with another assessment, but she 
cancelled the examination.  As such, the disability will be 
rated based upon the evidence of record.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Only when the limitation of motion of the specific 
joint is noncompesable under the appropriate diagnostic code 
a rating of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.
 
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The veteran may be rated separately under codes that address 
limitation of motion (like DC's 5003, 5260, and 5261) and DC 
5257 because the latter code does not take limitation of 
motion into account.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994); VAOPGCPREC 9-98.  Also, where a veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate 
for functional loss, which comports with the principle 
underlying Esteban.  See VAOPGCPREC 9-2004.  

II.  Analysis

Kaiser Permanente records from 1991 to 1992, which the 
veteran sought to have considered for this appeal, noted that 
the veteran did not have significant instability, locking, or 
catching history.  She had full range of the motion of the 
left knee.  

A September 1989 rating decision granted service connection 
for a left knee injury on the basis of treatment for an in-
service injury in April 1975.  A 10 percent evaluation was 
assigned, effective from January 1989.  

During a September 1996 VA orthopedic examination, the 
veteran reported continued left knee pain and swelling.  The 
examination revealed no gross evidence of effusion, erythema, 
or ligament laxity, and McMurray's maneuver was negative.  
There was tenderness to the slightest touch of the 
patellofemoral region.  Range of motion was from zero to 95 
degrees, limited by pain.  There was mild clicking in the 
knee on range of motion.  X-rays were within normal limits.  
The diagnosis was patellofemoral pain syndrome of the left 
knee.

The veteran reported "bothersome" pain of the left knee 
during her April 1998 VA orthopedic examination.  The 
examination revealed left knee motion from zero to 140 
degrees, with moderate pain.  Patellar pain and crepitus were 
"rather severe," and the medial joint line and the femur 
and tibia adjacent to the joint line were very tender.  The 
examiner noted the veteran's complaints of left leg 
collapsing, but the examination did not specifically address 
whether there was objective evidence of instability.  X-rays 
revealed a very slight early degenerative squaring of the 
medial femoral condyle.  The examiner diagnosed chronic 
synovitis, plus symptomatic chondromalacia and very early 
degenerative arthritis and stated that the veteran's 
subjective symptoms were tantamount to a 20 percent decrease 
in left knee motion.  

A May 1998 VA treatment record contains a notation of 
"exquisite pain and a tearful response with crying out in 
pain" as a result of palpation of the bicep femoris 
insertion on the fibular head.  Range of motion was zero to 
130, without laxity.  In July 1998, the veteran reported 
pain, occasional swelling, instability, catching and locking.  

Subsequently, a August 1998 rating decision increased the 
veteran's disability evaluation to 20 percent, effective from 
September 1995.

During her January 1999 VA Travel Board hearing, the veteran 
reported continued pain, giving way, and swelling of the left 
knee.  She also indicated that she was presently receiving 
unemployment, and was looking for work.

A January 1999 VA treatment record reflects the veteran's 
complaints of tenderness to any palpation about the knee, and 
an MRI revealed a questionable small radial tear of the 
lateral meniscus.  A physical ligamentous examination, though 
limited by some guarding, overall felt stable to all four 
ligaments.  A month later, an examination of the joint caused 
excruciating pain.  Range of motion was 5 degrees of 
hyperextension to 130 degrees.  The veteran's medial and 
collateral ligaments were stable.  

The veteran's October 1999 VA orthopedic examination revealed 
left knee motion from five to 125 degrees, with no effusion.  
There was hyperreactivity to light touch in the area around 
and over the patella.  The left knee was stable clinically.  
X-rays and an MRI of the left knee were essentially normal, 
although a bone scan did indicate a mild subpatellar bursitis 
as a possibility (the examiner particularly looked up this 
latter MRI and bone scan from Oregon Health Sciences 
University).  The veteran wore a patella stabilizing support 
with Velcro straps.  The diagnosis was mild infrapatellar 
bursitis of the left knee, with no other objective clinical 
findings except for reaction of pain or even superficial 
palpation of the anterior knee.  

Based on these examination findings, the RO, in a November 
1999 rating decision, increased the veteran's evaluation to 
30 percent, effective from September 1995.  This evaluation 
has since remained in effect and is at issue in this case.

A January 2000 VA treatment record reflects the veteran's 
continued complaints of increasing left knee pain.  An 
examination showed tenderness in multiple areas and stability 
to varus and valgus.  There were no signs of subluxation.  X-
rays revealed, "at worst, mild early degenerative changes of 
the knees."  

The veteran's June 2001 VA examination revealed no problem 
with tracking of her left patella or effusion in the knee 
joint.  She had full range of motion of the left knee.  There 
was excessive tenderness subjectively throughout the left 
knee.  Medial and lateral collateral ligaments were intact to 
examination, as were her posterior and anterior cruciate 
ligaments.  The patella moved freely over the femoral 
condyles.  The examiner noted that the left knee was normal 
upon examination and also found, upon a review of the 
veteran's records (including about eight different 
radiologists who read x-rays as normal knee), that 
osteoarthritis of the left knee probably did not exist at 
this time in any measurable way.  

A November 2002 x-ray of the left knee rendered an impression 
of normal findings.  

In December 2002, the veteran was scheduled for a further VA 
orthopedic examination, but she failed to appear for that 
examination.

After the Board remanded this case in February 2005, 
additional VA treatment records from Portland were obtained.  

For example, a February 2003 general medical note indicated 
that the veteran sought to establish primary care, and was 
concerned about knee pain.  The veteran reported constant 
swelling in the knees.  In terms of assessment and plan, the 
veteran declined to go to physical therapy as of yet due to 
right hip pain and not knowing what was going on.  The 
veteran wanted to speak with ortho again.  The assessor 
recommended change to Naprosyn.  

An October 2003 general medical follow-up contained the 
veteran's report of bilateral knee pain, and referenced a 
1998 MRI of the veteran's left knee regarding probable small 
radial tear in lateral meniscus of the left knee, and 
intrapatellar bursitis.  The record noted that patellar 
stabilizing brace had helped in the past, and that the 
veteran had not followed through with physical therapy.  As 
of November 2004, the veteran's problem list included 
patellar tendonitis, and chondromalacia patellae.  

The record contains a June 2005 Decision Review Officer (DRO) 
conference report, which indicated that the RO had attempted 
to contact the veteran to confirm that she had received a 
development letter, and to determine whether she was willing 
to undergo VA examination.  The DRO, however, discovered that 
the veteran's telephone number had been disconnected, and as 
such, contacted the veteran's representative for a current 
number and address.  Another DRO report indicated that the 
veteran's daughter had been contacted, and that daughter 
would contact the RO once she heard from the veteran.  

Thereafter, an internal VA email indicated that the veteran 
had been contacted, and that she would be willing to attend 
an examination.  The record contains a VA orthopedic 
examination request, and a notation that as of August 1, 
2005, the veteran had called the center to cancel, and that 
she would call to reschedule.  The exam cancellation report 
indicated that VA had tried to call the veteran the next day, 
but her phone had been disconnected.  

Initially, VA assessed the veteran's left leg disability 
under diagnostic code 5299-5262.  Diagnostic code 5299 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.71a.  See 
38 C.F.R. § 4.27. 

Under Diagnostic Code 5262, a 30 percent evaluation is 
warranted in cases of malunion of the tibia and fibula, with 
marked knee or ankle disability, and a 40 percent evaluation 
contemplates nonunion, with loose motion requiring a brace.

In this case, the veteran's primary left knee symptoms have 
been pain and tenderness, with evidence of minimal limitation 
of motion.  The assigned 30 percent evaluation under 
Diagnostic Code 5262 contemplates marked knee disability, 
however, and there is no indication of symptoms equivalent to 
nonunion or loose motion requiring a brace.  Therefore, 
Diagnostic Code 5262 does not provide a basis for an 
evaluation in excess of 30 percent.

Additionally, in terms of other potentially applicable rating 
criteria, the record contains no evidence of ankylosis in 
flexion between 10 degrees and 20 degrees (40 percent under 
Diagnostic Code 5256) or extension limited to 30 degrees (40 
percent under Diagnostic Code 5261).  Also, the veteran does 
not appear to have suffered from limitation of extension and 
flexion, even considering pain on motion, to yield a combined 
rating in excess of 30 percent (it is generally noted that 
the veteran seems to experience pain more with probing touch, 
rather than due to simple motion).  See VAOPGCPREC 9-2004.  
There is also no indication of a degree of such symptoms as 
painful motion and functional loss due to pain as would 
warrant the consideration of a higher evaluation in light of 
38 C.F.R. §§ 4.40 and 4.45-rather, such findings are fully 
contemplated by the assigned 30 percent evaluation.  See 
DeLuca, 8 Vet. App. at 204-07. 

Furthermore, though there is x-ray evidence that may show 
early degenerative changes of the left knee, the record lacks 
objective evidence of instability of the knee (ligamentous 
testing revealed stability).  As such, there is no basis for 
separate disability evaluations for limitation of motion and 
instability of the knee.  See VAOPGCPREC 23-9; see also 
VAOPGCPREC 9-98 (VAOPGCPREC 9-98 subsumed VAOPGCPREC 23-97).  

Overall, there is no basis for an evaluation in excess of 30 
percent for the veteran's service-connected residuals of a 
left knee injury.  The benefit of the doubt cannot be 
resolved in favor of the veteran in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

This decision is based upon the applicable provisions of the 
VA's Schedule for Rating Disabilities.  The veteran has not 
submitted further evidence showing that her service-connected 
left knee disorder has markedly interfered with her 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
this matter should not be remanded to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concerns the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a left knee injury is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


